Case 19-33079-hdh11 Doc 3 Filed 09/13/19               Entered 09/13/19 16:59:05       Page 1 of 11




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

IN RE:                                                 §
                                                       §               CHAPTER 11
PINE CREEK MEDICAL CENTER, LLC,                        §
                                                       §          CASE NO. 19-33079-11
          Debtor.                                      §
                                                       §

                DECLARATION OF MARK SHAPIRO IN SUPPORT OF THE
               DEBTOR’S CHAPTER 11 PETITION AND FIRST DAY MOTIONS

          Mark Shapiro declares, pursuant to 28 U.S.C. § 1746 and under penalty of perjury, that

the following is true and correct:

          1.       My name is Mark Shapiro and I am of sound mind and capable of making this

Declaration. I have personal knowledge of the facts stated herein and they are true and correct.

          2.        I am the Chief Restructuring Officer of Debtor Pine Creek Medical Center, LLC

(the “Debtor” or “Pine Creek”). In this capacity, I am generally familiar with the Debtor’s

operations, businesses, financial affairs, and books and records.

          1.        On September 13, 2019, the Debtor voluntarily commenced this case (the

 “Chapter 11 Case”) under chapter 11 of title 11 of the United States Code (the “Bankruptcy

 Code”).        The Debtor is managing its property as a debtor-in-possession pursuant to

 sections 1107(a) and 1108 of the Bankruptcy Code.              No trustee, examiner, or creditors

 committee has been appointed in the Chapter 11 Case.

          2.        I submit this declaration (the “First Day Declaration”) to provide an overview of

 the Debtor and the Chapter 11 Case and to supplement the Debtor’s chapter 11 petition and

 “first day” motions and applications (each, a “First Day Motion.” and collectively, the “First

 Day Motions”). Except as otherwise indicated herein, all facts set forth in this First Day




DECLARATION OF MARK SHAPIRO IN SUPPORT OF
THE DEBTOR’S CHAPTER 11 PETITION AND FIRST DAY MOTIONS                                        PAGE 1
DocID: 4817-6252-2533.1
Case 19-33079-hdh11 Doc 3 Filed 09/13/19              Entered 09/13/19 16:59:05       Page 2 of 11




Declaration are based upon my personal knowledge of the Debtor’s operations and finances,

information learned from my review of relevant documents, information supplied to me by other

members of the Debtor’s management teams or the Debtor’s advisors, and/or my opinion based

upon my knowledge and experience and information I have reviewed concerning the Debtor’s

 operations and financial condition. I am authorized to submit this First Day Declaration on

behalf of the Debtor and, if called upon to testify, I could and would testify competently to the

facts set forth herein.

          3.        The purpose of this First Day Declaration is to familiarize the Court with the

Debtor and the relief it seeks in the First Day Motions. To that end, this First Day Declaration is

organized as follows:

    I.         THE DEBTOR’S BUSINESS AND EVENTS LEADING TO BANKRUPTCY

          4.        The Debtor, a Texas limited liability company, formed in December 2011 by the

conversion of Pine Creek Medical Center, LLP, a Texas limited liability partnership formed in

April 2003. The Debtor is a privately-owned Dallas, Texas-based single location physician

owned surgical hospital that provided inpatient, outpatient, emergency, and other ancillary

services from its location at 9032 Harry Hines Boulevard, Dallas, Texas 75235.

          5.        Prior to the Petition Date, the Debtor’s business model was negatively impacted

by the effects of the Patient Protection and Affordable Care Act,1 macro-economic changes in

the medical industry, various lawsuits, and a large debt obligation arising from settlement of

alleged violations of the Stark Law and Anti-Kickback Statute.2 With revenues declining and

liabilities increasing, the Debtor’s net operating losses, totaling $4.8 million for the year through

April 2019, could not continue unabated.

1 42U.S.C. § 18001, etseq.

2 42 U.S.C. §§ 1320a-7b, 1395nn.

DECLARATION OF MARK SHAPIRO IN SUPPORT OF
THE DEBTOR’S CHAPTER 11 PETITION AND FIRST DAY MOTIONS                                       PAGE 2
DocID: 4817-6252-2533.1
Case 19-33079-hdh11 Doc 3 Filed 09/13/19              Entered 09/13/19 16:59:05       Page 3 of 11




         6.        On April 29, 2019, the Debtor ceased admitting new patients, and the following

month, the Debtor’s Board of Directors appointed me as Chief Restructuring Officer with the

directive of winding down the Debtor’s operations and procuring a purchaser of the Debtor’s

remaining assets or operations as a going concern. Despite receiving serious consideration from

two potential purchasers, the sale process was unsuccessful.

         7.        As of the Petition Date, the Debtor had ceased providing medical services,

released or transferred all of its patients to other medical centers, and terminated all but three of

its employees. The majority of its accounts receivables and medical equipment has been sold.

          8.        The Debtor intends to use the breathing spell provided by the filing of this

bankruptcy case to monetize its remaining assets and to provide for the orderly liquidation of

claims against the Debtor’s bankruptcy estate. The Debtor intends to file a plan of liquidation

that provides the maximum recovery for Debtor’s creditors and avoids further deterioration of

Debtor’s assets through unsustainable operating losses.

          9.        The Debtor no longer operates its facility as a hospital that regularly serves

patients and is no longer engaged in routine patient care.

                                    II.    FIRST DAY MOTIONS

          10.       The Debtor has filed a number of First Day Motions. I believe that, among other

things, the relief requested in the First Day Motions is necessary to enable the Debtor to continue

with minimal disruption during the pendency of this Chapter 11 Case, thereby preserving and

maximizing the value of the Debtor’s estate. A description of the relief requested and the facts

supporting each of the First Day Motions is set forth below. I have reviewed each of the First

Day Motions, and the facts set forth therein are true and correct to the best of my knowledge and

belief with appropriate reliance on corporate officers and advisors.




DECLARATION OF MARK SHAPIRO IN SUPPORT OF
THE DEBTOR’S CHAPTER 11 PETITION AND FIRST DAY MOTIONS                                       PAGE 3
DocID: 4817-6252-2533.1
Case 19-33079-hdh11 Doc 3 Filed 09/13/19              Entered 09/13/19 16:59:05        Page 4 of 11




A.       First Omnibus Motion for Entry of an Order Authorizing the Debtor to (I) Assume
         Executory Contract, (II) Reject One Unexpired Lease of Nonresidential Real
         Property and Executory Contracts as of the Petition Date, (III) Abandon Property
         of the Estate, and (IV) Granting Other Related Relief.

          11.      Pursuant to sections 105(a), 365, and 554 of the Bankruptcy Code, the Debtor

seeks (i) authority to assume the contract set forth in Schedule 1 to Exhibit A to the motion (the

“Assumed Contract”), (ii) authority to reject, as of the Petition Date, the lease (the “Rejected

Lease”) and contracts (the “Rejected Contracts”) set forth in Schedule 2 to Exhibit A to the

motion, (iii) authority to abandon all personal property of de minimis value that remains at the

leased premises (the “Leased Premises”), and (iv) related relief.

          12.      In the Debtor’s business judgment, assumption of the Assumed Contract is in the

best interest of the Debtor’s estate and its creditors and should be authorized by this Court.

          13.       Furthermore, in the Debtor’s business judgment, rejection of the Rejected Lease

and Rejected Contracts and abandonment of personal property of de minimis value remaining at

the Leased Premises is in the best interest of the Debtor’s estate and its creditors and should be

authorized by this Court.

          i.        The Assumed Contract.

          14.       Prior to the Petition Date, the Debtor’s Board of Directors appointed me to the

position of Chief Restructuring Officer. The Assumed Contract listed in Schedule 1 represents

the contract between the Debtor and GlassRatner Advisory & Capital Group LLC pursuant to

which the Debtor employs me.

          15.       The Debtor’s continued employment of me as Chief Restructuring Officer is in

the best interest of the Debtor’s estate because I am the most knowledgeable individual with

respect to the Debtor’s business operations and the remaining assets that remain to be liquidated..




DECLARATION OF MARK SHAPIRO IN SUPPORT OF
THE DEBTOR’S CHAPTER 11 PETITION AND FIRST DAY MOTIONS                                           PAGE 4
DocID: 4817-6252-2533.1
Case 19-33079-hdh11 Doc 3 Filed 09/13/19               Entered 09/13/19 16:59:05      Page 5 of 11




         ii.       The Rejected Lease and Contracts.

          16.      The Rejected Lease listed in Schedule 2 consists of one non-residential real

property lease for the Leased Premises located at 9032 Harry Hines Boulevard, Dallas, Texas

75235. The Rejected Contracts listed in Schedule 2 consist of various medical equipment leases

of personal property located on the Leased Premises and one accounts receivable factoring

agreement.

          17.      Rejection of the non-residential real property lease and the executory contracts

identified in Schedule 2 are in the best interest of the Debtor’s estate because the Debtor is no

longer operating and is no longer in need of the leases and contracts identified in Schedule 2.

B.       Motion for an Order Authorizing the Debtor to Dispose of Patient Records.

          18.      In the ordinary course of its operating business, the Debtor collected and

maintained patient records, which include private health and financial information. All patient

records, including private or confidential medical and financial information, collected and

maintained in connection with the Debtor’s operations are the “Patient Records.”

          19.       State and federal law requires the Debtor to maintain the Patient Records for as

long as 10 years after death or discharge. See Tex. Health & Safety Code § 241.103(a) & (b); 25

Tex. Admin. Code § 133.41(j)(8); 42 CFR 422.504 (Medicare Conditions of Participation); and

42 CFR 422.504 [d][2][iii] (Medicare Managed Care requirements).

          20.       Section 351 of the Bankruptcy Code authorizes the Debtor to destroy the Patient

Records in the event the Debtor does not have sufficient funds to pay for the storage of those

records in the manner required under applicable federal or state law.




DECLARATION OF MARK SHAPIRO IN SUPPORT OF
THE DEBTOR’S CHAPTER 11 PETITION AND FIRST DAY MOTIONS                                       PAGE 5
DocID: 4817-6252-2533.1
Case 19-33079-hdh11 Doc 3 Filed 09/13/19                Entered 09/13/19 16:59:05        Page 6 of 11




         21.       If the Debtor does not obtain relief under Section 351 of the Bankruptcy Code, it

will be subject to substantial state and federal patient records retention and custodial

requirements.

         22.       The Debtor has communicated with third-party providers to ascertain the costs

and logistics associated with the storage of the Patient Records. The Debtor believes that the

continued storage and maintenance of the Patient Records would collectively cost approximately

$92,748.00 for one year, or $927,480.00 for ten years. Because the Debtor is operating under

severe financial distress and has limited working capital, and because substantially all of the

Debtor’s assets have been liquidated prior to the filing of this Chapter 11 case, the Debtor

believes that the continued maintenance and retention of the Patient Records by the Debtor’s

estate for the entire ten (10) year period is not in the best interest of the Debtor, its bankruptcy

estate, or its creditors.

         23.       The Debtor intends to substantially comply with the requirements of Section 351

of the Bankruptcy Code regarding the procedure for providing notice regarding the intention to

dispose of the Patient Records. Specifically, the Debtor, or its agents, intend to:

                    (a)     Publish notice (the “Notice”) in one or more appropriate newspapers that

                            if the Patient Records are not claimed by the patient or an insurance

                            provider within 365 days after the publication of the Notice, that the

                            Debtor, or an agent of the Debtor, will destroy the Patient Records. See 11

                            U.S.C. § 351(1)(A).

                    (b)     Within 180 days of the publication of the Notice, attempt to notify each

                            patient directly that is the subject of the Patient Records and the

                            appropriate insurance carrier concerning the Patient Records by mailing to




DECLARATION OF MARK SHAPIRO IN SUPPORT OF
THE DEBTOR’S CHAPTER 11 PETITION AND FIRST DAY MOTIONS                                          PAGE 6
DocID: 4817-6252-2533.1
Case 19-33079-hdh11 Doc 3 Filed 09/13/19                Entered 09/13/19 16:59:05        Page 7 of 11




                           the most recent known address of that patient, or a family member or

                           contact person for that patient, and to the appropriate insurance carrier an

                           appropriate notice regarding the claiming or disposing of the Patient

                           Records. See 11 U.S.C. § 351(1)(B).

                   (c)     For any records that have not been claimed within the 365 days after the

                           publication of the Notice, mail, by certified mail, a written request to each

                           appropriate Federal agency to request permission from that agency to

                           deposit the patient records with that agency. See 11 U.S.C. § 351(2).

         24.       The Debtor intends to comply with the disposal requirements mandated by

Section 351 of the Bankruptcy Code for all patients for which they have accessible contact

information. Specifically, for any records that have not been claimed after providing the above

notices, the Debtor shall shred or bum any written Patient Records and, for any records that are

magnetic, optical, or electronic, destroy such records so that the records cannot be retrieved. See

11 U.S.C. § 351(2).

C.       Motion for Determination that Section 333 is not Applicable in this Case or, in the
         Alternative, Appointment of a Patient Care Ombudsman is not Necessary.

         25.       The Debtor requests that this Court determine that the appointment of a patient

care ombudsman under 11 U.S.C. § 333 is not needed because the Debtor is not a “health care

business” for the purposes of 11 U.S.C. § 333 or, in the alternative, because of the particular

facts and circumstances of this case.

          26.       The Debtor is not primarily engaged in offering to the general public facilities and

services, because the Debtor is not currently engaged in offering anything to the general public

related to health care facilities and services.




DECLARATION OF MARK SHAPIRO IN SUPPORT OF
THE DEBTOR’S CHAPTER 11 PETITION AND FIRST DAY MOTIONS                                           PAGE 7
DocID: 4817-6252-2533.1
Case 19-33079-hdh11 Doc 3 Filed 09/13/19               Entered 09/13/19 16:59:05         Page 8 of 11




         27.       Accordingly, the Debtor believes that Section 333 does not apply and the

appointment of an ombudsman is not required in this case.

         28.       Alternatively, there are substantial reasons why the appointment of a patient care

ombudsman is not warranted in this case. As noted above, the Debtor's bankruptcy filing has

been wholly driven by ordinary debt issues. None of the debt issues which have precipitated this

bankruptcy filing relate to “patient care” issues.

         29.       The Debtor is subject to limited state or federal monitoring or regulation due to it

no longer providing patient care.         The Debtor is not engaged in any kind of patient care.

Although, the Debtor previously engaged in patient care, the Debtor is no longer engaged in

patient care and its past care is irrelevant to the present case. Lastly, the appointment of a patient

care ombudsman would be a solution in search of a problem.

         30.        Given the absence of patient care in the Debtor’s operation of the wind-up of its

businesses, it is unclear that an ombudsman would actually have anything to do, other than

increase costs of the bankruptcy unnecessarily. All factors weigh against the appointment of a

patient care ombudsman, and the Debtor requests that the Court find that such an appointment is

not necessary.

D.       Motion Seeking Interim and Final Orders (I) Authorizing the Use of Cash
         Collateral, (II) Providing Adequate Protection, (III) Modifying the Automatic Stay,
         and (IV) Scheduling a Final Hearing.

          31.       Effective as of June 14, 2018, the Debtor entered into Commercial Loan

Agreement with CrossFirst Bank, as lender (“Pre-Petition Lender”), for a term loan, as well as a

Revolving Line of Credit Agreement (as amended or modified and collectively, the “Financial

Accommodations”) in the aggregate principal amount of $5,400,000.00. The total amount owed

under the Financial Accommodations as of the Petition Date is $375,312.35.




DECLARATION OF MARK SHAPIRO IN SUPPORT OF
THE DEBTOR’S CHAPTER 11 PETITION AND FIRST DAY MOTIONS                                          PAGE 8
DocID: 4817-6252-2533.1
Case 19-33079-hdh11 Doc 3 Filed 09/13/19              Entered 09/13/19 16:59:05        Page 9 of 11




         32.       To secure the obligations under the Financial Accommodations, the Debtor has

executed that certain Security Agreement (“Security Agreement”) in favor of Pre-Petition Lender

granting Pre-Petition Lender a purported lien on substantially all of the Debtor’s assets, including

deposit accounts, accounts receivable, furniture, fixtures, and equipment.

         33.       The Financial Accommodations provided the Debtor with capital needed to,

among other things, refinance existing non-residential debt and fund the Debtor’s operations.

         34.       To date, there are no monetary defaults under the Financial Accommodations.

         35.       As of the date hereof, pending a full analysis and review by the Debtor’s

professionals, an initial review of the Financial Accommodations and other relevant documents

indicates that Pre-Petition Lender holds a first priority lien in all off the Debtor’s assets securing

repayment of the Financial Accommodations.

         36.       The Pre-Petition Lender is substantially oversecured, as the Debtor has an

aggregate cash balance in excess of $2 million as of the Petition Date.

         37.       The Debtor has an urgent and immediate need for the use of Cash Collateral (as

defined in the motion) for two reasons.          First, the Debtor has not obtained post-petition

financing, and the Debtor does not intend to do so. Without the Cash Collateral, the Debtor has

no means to satisfy its ongoing expenses and wind down its business affairs. Second, and more

importantly, the Debtor requires the Cash Collateral to properly preserve its patients’ records.

Without immediate access to Cash Collateral, the Debtor runs the risk of being incapable of

satisfying its immediate obligations to ensure that its patients have access to their records and

that such records are properly preserved for the requisite time period pursuant to applicable law.

          38.       The Pre-Petition Lender has the benefit of a substantial equity cushion in this

bankruptcy case. The Pre-Petition Lender also will be adequately protected by a Replacement




DECLARATION OF MARK SHAPIRO IN SUPPORT OF
THE DEBTOR’S CHAPTER 11 PETITION AND FIRST DAY MOTIONS                                         PAGE 9
DocID: 4817-6252-2533.1
Case 19-33079-hdh11 Doc 3 Filed 09/13/19              Entered 09/13/19 16:59:05       Page 10 of 11




Lien, the Adequate Protection Claim, and the Adequate Protection Payments (as defined in the

motion) to avoid any risk in the diminution in the value of the pre-petition collateral.

E.        Application for an Order Authorizing the Retention of Husch Blackwell LLP as
          Counsel for the Debtor.

          39.       The Debtor desires to employ the law firm Husch Blackwell LLP (“Husch

Blackwell”) to serve as its bankruptcy counsel in this case. Husch Blackwell has been selected

by the Debtor because the firm has significant experience in bankruptcy matters and is well

qualified to represent the Debtor. The Debtor and Husch Blackwell have selected Buffey Klein

and Lynn Butler to serve as attorneys in charge with respect to Debtor’s representation, with

other attorneys and staff to perform services as needed.

          40.       Husch Blackwell received a retainer of $100,000 for services to be performed in

connection with this case. Of that retainer, $38,179.00 was offset by the Firm immediately

before filing of the Case.

           41.      No attorney fees and/or expenses will be paid from the remaining retainer funds

until such payment is approved by the Bankruptcy Court.

                                        III.   CONCLUSION

           42.       To minimize any loss of value to the Debtor’s remaining assets, the Debtor’s

 immediate objective is to continue its wind down efforts following the commencement of this

 Chapter 11 Case with as little interruption to the Debtor as possible. If the Court grants the relief

 requested in the First Day Motions, the prospect of achieving these objectives -to the maximum

benefit of the Debtor’s estates, creditors and parties in interest-will be substantially enhanced. I




 DECLARATION OF MARK SHAPIRO IN SUPPORT OF
 THE DEBTOR’S CHAPTER 11 PETITION AND FIRST DAY MOTIONS                                      PAGE 10
 DocID: 4817-6252-2533.1
Case 19-33079-hdh11 Doc 3 Filed 09/13/19                  Entered 09/13/19 16:59:05      Page 11 of 11




   respectfully request that all of the relief requested in the First Day Motions, and such other

   further relief as may be just and proper, be granted

            I declare under penalty of perjury that the foregoing is true and correct.


   Executed on September 13, 2019.


                                                           MARK SHAPIRO




   DECLARATION OF MARK SHAPIRO IN SUPPORT OF
   THE DEBTOR’S CHAPTER 11 PETITION AND FIRST DAY MOTIONS                                   PAGE 11
   DocID: 4817-6252-2533.1
